In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2064
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                  v.

GEORGE KELLY,
                                                Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 02 CR 118—Suzanne B. Conlon, Judge.
                          ____________
   ARGUED NOVEMBER 14, 2002—DECIDED JANUARY 3, 2003
                          ____________


  Before RIPPLE, ROVNER and DIANE P. WOOD, Circuit
Judges.
   RIPPLE, Circuit Judge. In April 2002, George Kelly was
convicted of one count of possession of child pornogra-
phy, 18 U.S.C. § 2252A(a)(5)(B). On appeal, he contends
that the district court lacked subject matter jurisdiction to
convict him because the child pornography statute was
declared unconstitutional in Ashcroft v. Free Speech Coali-
tion, 122 S. Ct. 1389 (2002). We disagree. Free Speech Coali-
tion strikes down only the statute’s expanded definition
of child pornography to encompass virtual material. The
Supreme Court of the United States did not disturb long-
standing precedent sanctioning Congress’ ban on tradi-
2                                                 No. 02-2064

tional child pornography. Mr. Kelly was convicted of pos-
sessing traditional child pornography; accordingly, we
affirm the judgment of the district court.


                              I
                     BACKGROUND
  In January 2002, Mr. Kelly was charged by information
with eleven counts of possessing child pornography,
18 U.S.C. § 2252A(a)(5)(B), and one count of shipping
child pornography, 18 U.S.C. § 2252A(a)(1). The district
court rejected Mr. Kelly’s offer to plead nolo contendre to
Count 3, one of the possession charges, and Count 12, the
shipping charge, but accepted his guilty pleas to both.
Mr. Kelly was part of a group characterized by the Govern-
ment as “involved in the fetishistic abuse of children.” The
group’s members lived in the United States and Canada
and exchanged child pornography. Mr. Kelly sent “vir-
tual” child pornography to other members of the group
in exchange for “real” child pornography. Real or tradi-
tional child pornography contains images of real children;
virtual child pornography contains images “that appear
to depict minors but were produced without using any
real children.” Free Speech Coalition, 122 S. Ct. at 1396. Vir-
tual images may be created by “using adults who look like
minors or by using computer imaging.” Id. When he was
caught, Mr. Kelly’s computer hard drive contained 29
images of child pornography. In addition, the Govern-
ment had proof that he had shipped 40 images contained
on computer disks to an associate in Georgia.
  Following Mr. Kelly’s guilty pleas but before sentenc-
ing, the Supreme Court decided Free Speech Coalition, which
struck down portions of the Child Pornography Preven-
tion Act of 1996 (“CPPA”) as unconstitutional. See id. at
No. 02-2064                                                3

1405-06. In light of Free Speech Coalition, the Government
moved to dismiss Count 12 because the charge had been
based on Mr. Kelly’s distribution of virtual child pornogra-
phy. The district court granted the Government’s motion
and proceeded to sentence Mr. Kelly on Count 3 for his
possession of traditional child pornography in violation
of § 2252A(a)(5)(B). At sentencing, Mr. Kelly argued that
the decision in Free Speech Coalition also required dismissal
of the charge for possession of traditional child pornogra-
phy, but the district court disagreed and sentenced him
to 33 months’ incarceration, 3 years’ supervised release, a
$10,000 fine and a $100 special assessment. The single
issue on appeal is whether Free Speech Coalition invali-
dated the portion of the CPPA under which Mr. Kelly was
convicted. See 18 U.S.C. § 2252A(a)(5)(B).


                             II
                        ANALYSIS
  The constitutional viability of § 2252A(a)(5)(B) in light
of Free Speech Coalition has not been addressed by this cir-
cuit. In 1996, Congress enacted the CPPA as one in a long
series of amendments to the original Protection of Chil-
dren Against Sexual Exploitation Act of 1977. See generally
Free Speech Coalition v. Reno, 198 F.3d 1083, 1087-89 (9th
Cir. 1999) (recounting history of the original act). The CPPA
added computer disks that contain three or more images
of child pornography to the existing list of prohibited
media. See Child Pornography Prevention Act of 1996, Pub.
L. No. 104-208, Title I § 121(3)(a), 110 Stat. 3009-29 (1996)
(codified as amended at 18 U.S.C. § 2252A(a)(5)(B)). In
1998, this section was amended to encompass disks that
contain a single image. Protection of Children from Sex-
ual Predators Act of 1998, Pub. L. No. 105-314, Title II
4                                              No. 02-2064

§ 203(b), 112 Stat. 2978 (1998). Together these amendments
make up the current statute under which Mr. Kelly was
convicted. 18 U.S.C. § 2252A(a)(5)(B).
  In addition to criminalizing possession of computer disks,
the CPPA’s more high-profile amendment was its expan-
sion of the definition of child pornography to include
“virtual” material. 18 U.S.C. § 2256(8)(B), (D). The older
definition of child pornography had included only images
of real children, but the expanded definition includes any
image that “appears to be” of a minor or “conveys the
impression that the material is or contains a visual de-
piction of a minor.” Compare 18 U.S.C. § 2256(8)(A) with
18 U.S.C. § 2256(B), (D). In Free Speech Coalition, the Su-
preme Court struck down, as violative of the First Amend-
ment, the provisions of the CPPA that expanded the def-
inition of child pornography to include virtual images.
Free Speech Coalition, 122 S. Ct. at 1405-06.
   Mr. Kelly argues that his conviction should be over-
turned because, in his view, Free Speech Coalition ren-
dered the entire CPPA unconstitutional and thus deprived
the district court of jurisdiction to convict him under
§ 2252A(a)(5)(B), a section of the code added by the CPPA.
We cannot accept this contention. Mr. Kelly’s view con-
flicts with the opinion’s language that specifically limits
the ruling to the two provisions that expand the definition
of child pornography to include virtual material. Fur-
ther, the Court’s First Amendment analysis logically ap-
plies only to virtual child pornography. Finally, other cir-
cuits have interpreted the Free Speech Coalition opinion as
limited to virtual child pornography. In Free Speech Coali-
tion, the Supreme Court considered whether the CPPA’s
regulation of virtual child pornography could survive
a First Amendment challenge. In previous decisions, the
Court had created standards for the regulation of adult
No. 02-2064                                                 5

pornography as well as traditional child pornography.
For regulations of adult pornography to square with the
First Amendment, the regulated material must be obscene
under Miller v. California, 413 U.S. 15, 24 (1973). See Free
Speech Coalition, 122 S. Ct. at 1399-1401. Later, New York
v. Ferber, 458 U.S. 747 (1982), held that child pornogra-
phy, even if not obscene under Miller, could still be pro-
hibited in accordance with the First Amendment because
states have compelling reasons to regulate pornography
that results from sexual exploitation of children. Id. at 761;
see Free Speech Coalition, 122 S. Ct. at 1401-02. Free Speech
Coalition reviewed the CPPA’s attempt to regulate virtual
child pornography, material that the Court determined
was not necessarily obscene under the Miller test and was
not the product of child sexual abuse because no minors
were actually used to create it. See id. at 1396, 1405. The
Court ultimately held the CPPA’s attempt to regulate vir-
tual child pornography unconstitutional under the First
Amendment.
   Throughout its opinion in Free Speech Coalition, the
Supreme Court expressly limited the holding of the case to
the expanded definition of child pornography. The Court
noted that, prior to 1996, Congress had focused on images
created using real children. The 1996 act “retains that pro-
hibition . . . and adds three other prohibited categories
of speech, of which the first, § 2256(8)(B), and the third,
§ 2256(8)(D), are at issue in this case.” Free Speech Coali-
tion, 122 S. Ct. at 1397. There are similarly explicit state-
ments throughout the opinion. See, e.g., id. at 1406 (“For the
reasons we have set forth, the prohibitions of §§ 2256(8)(B)
and 2256(8)(D) are overbroad and unconstitutional.”).
  Further, the Court’s reason for declaring a portion of the
act unconstitutional logically applies only to the virtual
child pornography definitions. The Court held the act
6                                                     No. 02-2064

unconstitutional to the extent that it regulated images that
are neither obscene under Miller nor child pornography
under Ferber. See Free Speech Coalition, 122 S. Ct. at 1396,
1405. The decision was clearly directed at the expanded
definition of child pornography and determined that vir-
tual child pornography was different from real child por-
nography under First Amendment analysis. Regulation
of traditional child pornography remains constitutional
under the Ferber decision.
  In addition to the language and reasoning of Free Speech
Coalition suggesting a limited holding, the Eleventh Cir-
cuit has interpreted the Free Speech Coalition opinion as
reaching only virtual child pornography. See United States
v. Richardson, 304 F.3d 1061, 1063-64 (11th Cir. 2002)
(jury instruction that defined child pornography to include
both real and virtual images was not plain error because
defendant possessed real images); United States v. Hersh,
297 F.3d 1233, 1254 n.31 (11th Cir. 2002) (noting that Free
Speech Coalition applies only to virtual child pornography);
United States v. Bender, 290 F.3d 1279, 1281-82 n.2 (11th
Cir. 2002) (noting that Free Speech Coalition does not apply
                                                          1
because defendant possessed actual child pornography).
  Counsel for Mr. Kelly invites our attention to two cases
that the Supreme Court vacated and remanded for further


1
   We also note that the Third and Fourth Circuits have re-
leased unpublished orders interpreting Free Speech Coalition as
applying only to virtual child pornography. See United States
v. Davis, No. 00-3536, 2002 WL 1754429 (3d Cir. July 26, 2002)
(Unpublished Order); United States v. Maxwell, No. 02-4353,
2002 WL 31324063 (4th Cir. Oct. 18, 2002) (Unpublished Order).
Finally, in a statement not essential to its holding, the Fifth Cir-
cuit interpreted Free Speech Coalition as leaving intact the def-
inition of actual child pornography contained in § 2256(8)(A). See
United States v. Reedy, 304 F.3d 358, 365 n.3 (5th Cir. 2002).
No. 02-2064                                                    7

consideration in light of Free Speech Coalition. See United
States v. Mento, 122 S. Ct. 1602 (2002); United States v. Fox,
122 S. Ct. 1602 (2002), on remand, 293 F.3d 237 (5th Cir.
2002). Counsel submits that those cases involved actual
child pornography, and the remand therefore suggests
that the Supreme Court interprets its own Free Speech
Coalition decision to affect convictions for possession of
actual child pornography. Mr. Kelly reads far too much
into the Supreme Court’s very brief remand orders. The
Court, as is its practice, simply directed the lower court to
                                                               2
review its earlier decision in light of Free Speech Coalition.
  Because the language and reasoning of the Free Speech
Coalition opinion relate only to the expanded definition of
child pornography that brings virtual material within the
scope of the act, the other sections of the CPPA can be
severed and left intact unless it appears that Congress
would not have enacted the constitutional portions of the
statute alone. See Minnesota v. Mille Lacs Band of Chippewa
Indians, 526 U.S. 172, 191 (1999). The CPPA has a savings
clause evidencing Congress’ intent to make the statute
severable. Pub. L. No. 104-208, Title I § 121(8), 110 Stat. 3009-
31 (1996) (“If any provision of this Act, including any
provision or section of the definition of the term child
pornography, . . . is held to be unconstitutional, the remain-
der of this Act, including any other provision or section


2
  See Robert L. Stern, Eugene Gressman, Stephen M. Shapiro,
Kenneth Geller, Supreme Court Practice § 5.12 at 319 (8th ed.
2002) (“It seems fairly clear that the Court does not treat the
summary reconsideration order as the functional equivalent of
the summary reversal order and that the lower court is being
told simply to reconsider the entire case in light of the inter-
vening precedent—which may or may not compel a different
result.”) (footnote omitted).
8                                               No. 02-2064

of the definition of the term child pornography, . . . shall
not be affected thereby.”). The portion of the act under
which Mr. Kelly was convicted regulates the possession
of traditional child pornography and relies on the defini-
tional section to define child pornography. Free Speech
Coalition invalidated the two definitions that encom-
passed virtual child pornography, but the act still contains
a valid definition of traditional child pornography at 18
U.S.C. § 2256(8)(A). Because regulation of real child pornog-
raphy remains constitutional under Ferber, and Mr. Kelly
possessed real child pornography, we affirm the judgment
of the district court.
   Finally, we note that, Mr. Kelly filed a motion to strike
the statement of facts in the Government’s brief because
the Government included facts from and cited the con-
fidential pre-sentence investigation report (“PSR”). We
previously have permitted parties to cite the PSR in briefs
in order to challenge sentencing decisions when the dis-
trict court adopted the PSR as findings of fact for sentenc-
ing purposes. In United States v. Strache, 202 F.3d 980, 987
(7th Cir. 2000), we specifically noted that widespread use
of the PSR for other purposes was improper; see also United
States v. Menting, 166 F.3d 923, 928 (improper to use PSR
to show jury had sufficient evidence to support its guilty
verdict). Here, the Government included information
from the PSR even though Mr. Kelly presents no issue
about his sentencing. We thus remind all counsel that
indiscriminate use of the content of the PSR is inappropri-
ate. We further remind counsel that, when it is necessary
to discuss sensitive sentencing information derived from
the PSR, it may be appropriate to proceed under seal.
See generally In re Krynicki, 983 F.2d 74, 75 (7th Cir. 1992)
(briefs should be public, but confidential information may
be included in a sealed supplement). However, in this
particular case, the facts disclosed by the Government are
No. 02-2064                                                9

tangential, and we conclude that striking the entire state-
ment of facts would not be warranted.


                       Conclusion
  Accordingly, the judgment of the district court is
affirmed. The motion to strike is denied.
                                                 AFFIRMED
                                   Motion to Strike DENIED

A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-3-03